Case 3:20-cr-00095-REP Document 28 Filed 03/17/21 Page 1 of 1 PagelD# 101

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION

UNITED STATES OF AMERICA

v. CRIMINAL CASE NO. 3:20-CR-00095 (REP)
RIGOBERTO GARCIA,
Defendant.
ORDER

This matter is before the Court for consideration of a report and recommendation by the
Magistrate Judge regarding the Magistrate Judge’s acceptance of the Defendant’s plea of guilty
to the specified charge in the pending matter pursuant to a Fed. R. Crim. P. 11 proceeding
conducted by the Magistrate Judge with the consent of the Defendant and counsel. It appearing
that the Magistrate Judge made full inquiry and findings pursuant to Rule 11; that the Defendant
was given notice of the right to file specific objections to the report and recommendation that has
been submitted as a result of the proceeding; and it further appearing that no objection has been
asserted within the prescribed time period, it is hereby

ORDERED that the report and recommendation of the Magistrate Judge is ADOPTED
and the Defendant is found guilty of Count ONE (1) of the Indictment (conspiracy to distribute

and possess with intent with distribute more than 5 kilograms of cocaine hydrochloride).

/s/ (< ef

Robert E. Payne
Senior United States District Judge

 

Date: March 11, 2021
Richmond, Virginia
